     Case: 4:18-cv-01757-RLW Doc. #: 1 Filed: 10/15/18 Page: 1 of 2 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

AMIR MUHAMMED,                                      )
                                                    )
     PLAINTIFF,                                     )
                                                    )
v.                                                  )   Civil Action No.
                                                    )
CITY OF ST. LOUIS,                                  )
                                                    )   JURY TRIAL DEMANDED
     DEFENDANT.                                     )

                       NOTICE OF REMOVAL TO FEDERAL COURT

        Defendant City of St. Louis (“Defendant”) notifies this Court of the removal of
Muhammed v. City of St. Louis, et al., Cause No. 1822-CC11115, from the 22nd Judicial Circuit
Court of Missouri, to the U.S. District Court for the Eastern District of Missouri. As grounds for
removal, Defendant states:
1.      On August 28, 2018, Plaintiff Amir Muhammed (“Plaintiff”) filed suit against Defendant
in the 22nd Judicial Circuit Court of Missouri, in Muhammed v. City of St. Louis, et al., Cause
No. 1822-CC11115.
2.      Plaintiff effected service on City on September 17, 2018.
3.      City files this notice within thirty days after service, making removal timely under 28
U.S.C. § 1446(b) and Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-
355 (1999).
4.      Pursuant to Local Rule 2.03, a copy of all process, pleadings, orders and other documents
on file in state court are attached as Exhibit A.
5.      Venue is proper in this District under 28 U.S.C. § 1441(a), because this District and
Division embrace the place in which the removed action has been pending.
6.      Plaintiff alleges violations of his rights pursuant to Title VII of the Civil Rights Act, thus
this Court has original jurisdiction under 28 U.S.C. § 1331.
7.      City concurrently submits the filing fee in the amount of $400.00 and the proof of filing
the notice of removal with the Clerk and State court.




                                                    1
   Case: 4:18-cv-01757-RLW Doc. #: 1 Filed: 10/15/18 Page: 2 of 2 PageID #: 2




       WHEREFORE, City petitions this Court for removal of Muhammed v. City of St. Louis,
Cause No. 1822-CC11115, from the 22nd Judicial Circuit Court of Missouri, to this Court for all
further proceedings.
                                                                           Respectfully submitted,

                                                                                 JULIAN BUSH
                                                                             CITY COUNSELOR

                                                                              /s/ Alexis L. Silsbe

                                                                     Alexis L. Silsbe, #64637MO
                                                                        Associate City Counselor
                                                                          Attorney for Defendant
                                                                            Room 314, City Hall
                                                                              1200 Market Street
                                                                            St. Louis, MO 63103
                                                                          Phone: (314) 622-4621
                                                                             Fax: (314) 622-4956
                                                                        SilsbeA@stlouis-mo.gov
                                                                     ATTORNEY FOR DEFENDANT




                                CERTIFICATE OF SERVICE



I hereby certify this Notice was electronically filed with the Court for service on October 15,
2018.

                                                                                /s/ Alexis L. Silsbe




                                                 2
